— In separate proceedings pursuant to article 7 of the Family Court Act, the appeals are from two orders of the Family Court, Kings County (Marks, J., at disposition; Donovan, J., at fact finding), both dated July 6, 1981, which adjudged appellant to be a juvenile delinquent on his admissions of having committed acts which, if committed by an adult, would constitute the crime of burglary in the third degree, and placed him with the Division for Youth, Title II, for a period of one *998year (as amended by subsequent order of the same court [Huttner, J.], dated February 2, 1982, to Title III). Orders, as amended, reversed, on the law, without costs or disbursements, fact-finding determinations vacated, and proceedings remitted to the Family Court for new fact-finding hearings. As the Corporation Counsel concedes, the “plea minutes” on which the two challenged orders are based were grossly inadequate in complying with appellant’s constitutional and statutory rights (see Matter of Daniel B., 82 AD2d 761; Matter of Myacutta A., 75 AD2d 774; Matter of John R., 71 AD2d 896), and therefore reversal is mandated. Weinstein, J. P., Thompson, Bracken and Boyers, JJ., concur.